DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/24/2022 in which claims 1 and 3 are currently amended while claim 12 has been newly added. By this amendment, claims 1-12 are still pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., (Lee) US 2018/0323641 in view of Scheucher US 2007/0184339.
Regarding claim 1: Lee discloses and shows in Figs. 2a-2b: A transportable power supply (200) comprising: at least one rechargeable electrical store(205) for storing electric power; a housing(207) that supports the rechargeable electrical store(205)(see ¶[0047]), at least one inverter(203)( see ¶[0047]), supported on the housing(207), for converting a DC 5voltage(path B; output from 205; see Fig. 2a) of the rechargeable electrical store(205) into at least one of first and second AC voltages(output of inverter 203)(see ¶[0052]), at least one connection unit for supplying the first AC voltage(215) and/or for the grid voltage(mains input 201), wherein the connection unit includes an AC voltage output of the inverter(output of inverter 203), and 10at least one detachably connectable connecting unit for the rechargeable electrical store(205), wherein the connecting unit comprises 1) at least one electrical contact apparatus for making detachably connectable contact with the rechargeable electrical store(DC outlet 211 and 212)(note- first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool. The DC power tool may be a sander, table saw, miter saw, jig saw, angle grinder, electric router, electric hammer, drill, etc. ; see ¶[0054]) and 2) at least one detachably connectable retaining apparatus for detachably connectably retaining the 15rechargeable electrical store inside the housing(note-battery packs 206 are supposed to be mechanically coupled to ports 213 and can be recharged by the power supply assembly 200 while in an engaged mode and being retained inside the housing 207; see Fig. 2b and ¶[0056],[0059]) .
Lee discloses all the claimed invention except for expressly stating that: the housing including a supporting structure surrounding the rechargeable electrical store in order to dispose the rechargeable electrical store entirely within the housing.
Lee only discloses that the housing (207) surrounding the rechargeable energy store (see ¶[0047] and Fig. 2b).
Scheucher discloses and shows in Figs. 59D, 59G factual evidence of, the housing (housing frame 5918)including a supporting structure(battery rack 5924) surrounding the rechargeable electrical store(5926) in order to dispose the rechargeable electrical store(5926) entirely within the housing(5918)(see ¶[0008],[0010]-[0011]), [0271]-[0272]).
Lee and Scheucher are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included into the housing of Lee a supporting structure surrounding the rechargeable electrical store in order to dispose the rechargeable electrical store entirely within the housing, as recited, in order to securely position the battery into place such that it cannot be removed even if the enclosure is accidentally or purposefully knocked over or subject to such shock and vibration as is typically present in vehicle, aircraft, vessel, or spacecraft born applications, as per the teachings of Scheucher (¶[0153]).

    PNG
    media_image1.png
    511
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    671
    media_image2.png
    Greyscale

Regarding claim 2, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, further comprising an electrical charging apparatus(AC-to-DC converter 202 is charging apparatus for charging the rechargeable battery 205; see ¶[0047]) for charging the rechargeable electrical store(205), wherein the charging apparatus comprises at least one electrical and/or electronic charging {01489787.DOCX i }Page 8 of 11controller(not shown but included; see ¶[0047]) for controlling a charging process of the rechargeable electrical store(205), 5wherein the charging controller comprises an AC/DC converter for converting the first AC voltage into a DC voltage of the rechargeable electrical store(note-  the power supply 200 may include a controller (not shown) which enables charging of the battery unit 205 when a charge level of the battery unit 205 is less than a threshold. Similarly, the controller may disable charging of the battery unit 205 when the charge level of the battery unit 205 is greater than a threshold to prevent overcharging), and wherein the connection unit comprises an AC voltage input(201) of the charging controller(not shown) (note- The converters 202 and 204 work together (under command of the controller, not shown) to condition the supply provided to DC/AC loads via the DC/AC outlets. The controller receives various current and voltage measurements from different parts of the circuit, in order to perform its function)(see ¶[0050]).
Regarding claim 3, Lee discloses all the claimed invention as set forth and discussed above in claim 3. Lee further discloses, wherein the first AC voltage is a grid voltage(AC input 201-AC mains input 201 is from the commercial power which is the national grid), and wherein the connection unit has at least one grid connection(201) for the first AC voltage, and at least one low-voltage connection for the (AC outlet 215; see ¶[0052]).
Regarding claim 7, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the housing(207) {01489787.DOCX / }Page 9 of 11comprises at least one retaining frame(not shown but inherently included in order to hold the rechargeable battery 205) for retaining the rechargeable electrical store(205)
Regarding claim 8, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the electrical contact apparatus comprises at least one plug apparatus(212) for plugging in and connecting to the rechargeable electrical store(205)(note- the housing 207 further includes a second DC outlet 212 such as USB port for connecting to other electric device and supplying the first-voltage DC power from the AC-to-DC converter 202 to the other electric device; see ¶[0055]).
Regarding claim 9, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 8. Lee further discloses, wherein the plug apparatus comprises at least one store connecting cable having a first connecting plug(USB cable for port 212) or having a first connecting socket for a first store socket or for a first store plug(first DC outlet 211 for connecting to corded DC power tool and supplying the first-voltage DC power from the rechargeable battery unit 205 to the corded DC power tool; see ¶[0054]) of the rechargeable electrical store(205).
Regarding claim 10, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the first AC voltage(output from AC mains input 201) comprises a first grid voltage and/or first three-phase current(see ¶[0046]-[0047]).
Regarding claim 11, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Lee further discloses, wherein the connection unit comprises at least one of a socket(215) and a plug(201)(as shown in Fig. 2a)
Regarding claim 12, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Scheucher further discloses, wherein the rechargeable (5926) includes a grip(see Figs.(hand hold affixed; see claim 16 of Scheucher) configured to allow a user to remove the rechargeable electrical store(5926) from the housing(5918).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over(Lee) US 2018/0323641 in view of Scheucher US 2007/0184339 as applied to claim 1 above in further view of JP 2014073802 (hereinafter “Ref 2”).
Regarding claim 4, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 1. Scheucher discloses the use of fans (117) and vents (117A) to provide cooling to power conversion elements and other electronic and electrical elements housed on motherboard(see Scheucher; ¶[0155]).  However, Lee in view of Scheucher fails to expressly teach the limitations of, further comprising at least one cooling unit for cooling the rechargeable electrical store.
Ref 2 discloses factual evidence of, further comprising at least one cooling unit (100) for cooling (via battery cooler (36)) the main battery (10) (see attached translation; Abstract).
Lee, Scheucher and Ref 2 pertain to the same field of endeavors, namely power supply system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have avail of the teachings of Ref 2 by further comprising in the power supply unit of Lee as modified by Scheucher, at least one cooling unit for cooling the rechargeable electrical store, as recited to improve the efficiency of the power supply unit. Cooling the energy store would extend its useful life and thus providing an uninterruptible power supply system to the connected loads.
Regarding claim 5, Lee in view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises a charging controller cooling unit (23, 24) for cooling the charging controller.
Regarding claim 6, Lee disclosesin view of Scheucher discloses all the claimed invention as set forth and discussed above in claim 4. Ref 2 further discloses, wherein the cooling unit (100) further comprises an inverter cooling unit (35) for cooling the inverter (17 and 18).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore newly found art to Scheucher teaches the use of a housing that includes a supporting structure(battery rack 5924) surrounding the rechargeable electrical store(5926) in order to dispose the rechargeable electrical store entirely within the housing(5918)(see Scheucher Figs. 59D, 59G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022